PER CURIAM.
The district judge found no evidence in the case showing or tending to show that the vessel Three Friends was fitted out, equipped, or armed in any degree within the limits of the United States. This finding is .undoubtedly correct. Tire learned counsel for the United States argues in his brief that the fitting out of the vessel within the jurisdiction of the United States, as averred in the libel, was admitted by claimant’s answer, so that no proof thereof was required. The claimant’s answer admits the truth of the first and second articles propounded in the libel. These articles propound that C. R. Bisbee was the collector of customs, had seized the vessel Three Friends within the limits of the Southern district of Florida, and was still holding the same for forfeiture. As to the other material articles in the libel, the answer was as follows:
“Second. The matters and things contained in the third, fourth, and fifth articles in said libel are falsely alleged, and that the truth is that the said vessel, Three Friends, was not on the 23d day of May, 1896, furnished, fitted out, or armed with intent that she should be employed in the service of any people engaged in armed resistance to the government of (he king of Spain, in the Island of Cuba,, and that the said vessel, Three Friends, did not, as alleged in said articles, or in any of them, proceed upon a voyage to the Island of Cuba with such intent.
“Third. That said vessel never has been used in any way which would entitle the United States to a forfeiture of said vessel.”
We are unable to see how the special denial that the Three Friends . was “furnished, fitted out, or armed with intent,” etc., coupled with the general denial of the material'facts in the libel, can be taken as an , admission that said vessel “was furnished, fitted out, and armed with intent,” etc., within the jurisdiction of the United States. The right to a forfeiture depends entirely upon the jurisdiction within which the vessel was furnished, fitted out, and armed, if furnished, fitted out, and armed at all with intent, etc. The decree of the district court is affirmed.